                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

________________________________________
                                        )
ANA FONTES,                             )
                                        )
               Plaintiff,               )
                                        )             Civil Action
          v.                            )             No. 19-10772-PBS
                                        )
ANDREW SAUL,                            )
Commissioner of the Social Security     )
Administration,                         )
                                        )
               Defendant.               )
________________________________________)


                           MEMORANDUM AND ORDER

                             December 6, 2019

Saris, C.J.

                               INTRODUCTION

      Plaintiff Anna Fontes brings this action under 42 U.S.C. §

405(g) for judicial review of a final decision denying her

application for Social Security Disability Insurance (“SSDI”)

benefits.1 Plaintiff suffers from various physical and mental

impairments including major depressive disorder, anxiety

disorder, panic disorder, cervical occipital neuralgia,2 history




1 The plaintiff filed suit against Nancy Berryhill in her official capacity as
the Acting Commissioner of the Social Security Administration. Andrew M. Saul
succeeded Berryhill as Commissioner and is therefore substituted as the
defendant pursuant to Fed. R. Civ. P. 25(d).
2 Cervical occipital neuralgia is pain along one or more nerves in the neck.

Id. at 1262.

                                      1
of chronic left chronic otitis media,3 and status post left

tympanoplasty.4 She argues that the Administrative Law Judge’s

(“ALJ”) residual functional capacity (“RFC”) findings were not

supported by substantial evidence.

         For the reasons set forth below, the Court DENIES

Plaintiff’s motion to reverse the Commissioner’s decision.

(Docket No. 10) and ALLOWS Defendant’s motion to affirm the

Commissioner’s decision (Docket No. 13).

                             FACTUAL BACKGROUND

         Plaintiff Ana Fontes (“Plaintiff”) was 52 years old when

she filed her application for SSDI on March 19, 2018. R. 15, 50.

She had previously worked as an industrial cleaner, cell

coordinator, and material handler. R. 65. Plaintiff alleged

disability due to major depressive disorder, anxiety disorder,

panic disorder, cervical occipital neuralgia, history of chronic

left chronic otitis media, and status post left tympanoplasty.

Docket No. 1 at 2.

    I.     Medical History

    Plaintiff’s alleged onset date of disability was December 14,

2017, the date of her ear surgery. R. 15. Over the next year,

Plaintiff would receive medical care from the Massachusetts Eye



3 Left chronic otitis media is inflammation of the left middle ear. Id. at
1351.
4 A tympanoplasty is a surgical reconstruction of the hearing mechanism of the

ear. Dorland’s Illustrated Medical Dictionary 1993 (32nd ed. 2011).

                                      2
and Ear Infirmary, Hawthorn Medical Associates, and the

Spaulding Rehabilitation facility.

    On December 22, 2017, Plaintiff had a post-surgery visit at

the Massachusetts Eye and Ear Infirmary. Care providers noted

that Plaintiff had a persistent earache, despite oral

antibiotics. Plaintiff stated that her hearing had gradually

worsened, and that she felt dizzy when bending over or turning

her head quickly. R. 399. On February 2, 2018, Plaintiff

attended a follow up visit at the same provider. Notes from the

appointment indicate that Plaintiff’s hearing had improved, but

she was still bothered by dizziness. R. 407. She was given a

referral to vestibular5 physical therapy. R. 409.

    On February 21, 2018, Plaintiff had an appointment at

Hawthorn Medical Associates. Documentation from Plaintiff’s

appointment noted that she was having abdominal pain of an

unknown cause. R. 307.

    On March 22, 2018, Plaintiff went to Spaulding Rehabilitation

for an initial physical therapy evaluation. Plaintiff reported a

history of six surgeries related to her left tympanic membrane.6

She described dizziness, headaches, tinnitus, and imbalance



5 “The vestibular system includes the parts of the inner ear and brain that
help control balance and eye movements.” Symptoms, VeDA,
https://vestibular.org/understanding-vestibular-disorder/symptoms (last
visited Oct. 29, 2019).
6 Tympanic surgical procedures treat the ear drum. Dorland’s Illustrated

Medical Dictionary 586 (32nd ed. 2011).

                                      3
triggered by looking down and changing position. R. 606. She was

enrolled in physical therapy for six weeks. R. 608.

  At a physical therapy session at Spaulding Rehabilitation on

March 26, 2018, Plaintiff reported feeling unsafe on her feet

due to dizziness. R. 604. She also stated that her pain was

always at a five out of ten. Id. Finally, Plaintiff reported

that she had little to no tolerance to noise or light. Id.

  On April 2, 2018, Plaintiff had a follow up appointment at

Massachusetts Eye and Ear Infirmary, where she stated that she

felt imbalanced when moving, could not dance, and experienced

tunnel vision when driving down long and straight roads. R. 413.

During her appointment, Plaintiff indicated that she had not

experienced any improvement after several physical therapy

sessions. Id. Upon examination, she was noted to have normal

speech and language function, grossly normal memory and

attention, and a very stiff neck with difficulty turning her

head. Plaintiff’s gait and balance were abnormal. R. 413-414.

Plaintiff was referred for vestibular testing. R. 413.

  Upon follow up at Spaulding Rehabilitation facility in April

2018, Plaintiff noted no improvement to her symptoms. R. 602.

She continued to attend her physical therapy treatment sessions

over the following three months, but she reported continued

headaches, dizziness, and balance impairments during this

period. R. 582-602.

                                4
  One month later, on May 9, 2018, at her follow up appointment

at Hawthorn Medical Facility, Plaintiff noted sharp pains on the

right side of her head and requested a referral for a

neurologist. R. 571, 574. She was given the requested referral,

and was advised to quit smoking. R. 574-575.

  On June 19, 2018, Plaintiff had an ENT (ears, nose, and

throat) appointment at Southcoast Health. Documentation from her

appointment noted her left ear was “healing well,” although she

had continued trouble with balance. R. 621. Plaintiff’s results

were normal after table testing and vestibular testing. The

cause of her ongoing symptoms was reportedly unknown. She

reported difficulty in swallowing and was strongly encouraged to

quit smoking. R. 622.

  Plaintiff attended physical therapy at Spaulding

Rehabilitation on June 21, 2018. R. 585. Notes from the session

indicate that the Plaintiff had been “gardening and doing light

duty yard work for short periods.” R. 586.

  Based on Plaintiff’s self-assessment on July 11, 2018, her

physical therapist noted that she had not had any changes in

symptoms since starting physical therapy, and had experienced

ongoing headaches, dizziness, limited eye movement, balance

impairment, and pain. Her physical therapist also noted that

Plaintiff had little to no tolerance to noise and pressure



                                5
changes, and that she limited any strenuous activity. Plaintiff

was discharged with a home exercise program. R. 584.

  On July 19, 2018, Plaintiff was examined by an ophthalmologist

for a routine eye exam. R. 613. She was noted to have 20/20

vision with corrective lenses. R. 616.

  On July 26, 2018, Plaintiff went to Hawthorn Medical

Associates for a sick visit. Plaintiff was assessed with

pharyngitis and constipation, and was advised to use a saline

spray and zinc lozenges and to increase fluid intake. R. 541.

  Plaintiff’s impacted ear wax was examined in a visit at

Southcoast Health on August 2, 2018. R. 629.

  On August 13, 2018, Plaintiff had a neurology appointment at

Hawthorn Medical Associates. R. 639. Plaintiff reported numbness

and tingling in her neck. R. 641. Her provider noted that

Plaintiff had significant occipital neuralgia, which can cause

fleeting head pains and intermittent blurry vision. R. 642. She

was advised to massage, stretch, and use heat on her neck. R.

642. The provider also referred Plaintiff for an MRI of a benign

cerebral tumor, which the provider explained was not the cause

of Plaintiff’s head pains. R. 643. The physician declined to

prescribe muscle relaxers for the Plaintiff’s neck pain, because

Plaintiff was drinking four glasses of wine per night. R. 642.

Documentation from Plaintiff’s August 13, 2018 appointment also



                                6
noted that Plaintiff had been smoking one and a half packs of

cigarettes per day. R. 642.

      On September 10, 2018, Plaintiff had a neurology

appointment with Dr. Conroy, in the neurology department of

Hawthorn Medical Associates. R. 634. Plaintiff complained of

significant neck pain and tinnitus. Dr. Conroy noted that

Plaintiff possibly had occipital neuralgia and “a lot of

psychosocial stress.” R. 637. Plaintiff was advised that she

would benefit from some therapy for her neck but was reportedly

resistant to this treatment. Id. Dr. Conroy noted that Plaintiff

had been prescribed a “modest dose of Lexapro 5mg and [a] small

dose of Xanax” to take at bedtime. Plaintiff reported that she

was taking the Xanax three to four times per day. R. 637. Dr.

Conroy noted that the Xanax may have suppressed Plaintiff’s

vestibular input. Plaintiff was reassured that her benign

cerebral tumor was stable and did not need to be addressed at

that time. R. 637.

    On October 12, 2018, Plaintiff went to the Massachusetts Eye

and Ear Infirmary. R. 645. She reported dizziness, headaches,

blurred vision, ear pain, and anxiety. Id. Results from

Plaintiff’s ENG7 and rotational chair testing were normal, and




7 ENG testing is electronystagmography, which is a diagnostic technique for
recording extracellular activity of skeletal muscles. Id. at 602.

                                      7
her MRI showed no interval growth. R. 646. She was advised to

follow up in one year. Id.

    II.   Psychiatric Treatment History

    Plaintiff has met with Nurse Practitioner Claire Olivier once

a week to once every two months, depending on the severity of

Plaintiff’s needs, since October 21, 2009. R. 529. Nurse

Practitioner Olivier offers individual psychotherapy and

medication management. Id.

    On February 21, 2018, Plaintiff had an appointment with Nurse

Practitioner Olivier. R. 449. She discussed her December 2017

ear surgery, which she felt was a “mess”. Id. She also discussed

feeling sadness related to the recent loss of a friend. Id.

Plaintiff expressed fear that she would not be able to return to

her job, which required driving machinery. Id. Plaintiff also

mentioned tension at her workplace, explaining that it was no

longer a family-oriented place. Id. Nurse Practitioner Olivier

recorded that Plaintiff had good eye contact, soft speech, goal-

oriented thought processes, no abnormal thought content, intact

memory, intact attention, and intact insight/judgement. R. 450.

She was diagnosed with major depressive disorder and panic

disorder. R. 452. Plaintiff was assessed to have a Global

Assessment of Functioning (“GAF”) score of 55.8 Id.


8 GAF scores measure how much a person’s psychological symptoms limit their
daily activities. A GAF score between 51 to 60 describes moderate symptoms
that cause moderate limitations in occupational functioning. See Garrison v.

                                      8
    During Plaintiff’s next visit with Nurse Practitioner Olivier

on March 5, 2018, Olivier described Plaintiff as agitated and

pacing because her daughter “trashed” Plaintiff’s apartment. R.

323. Plaintiff expressed continued concern about her ear.             Id.

Plaintiff stated that she wanted to clean houses like she used

to, because it was “calmer” then. Id. Plaintiff’s examination

findings, diagnoses, and GAF score remained constant. R. 326.

   Plaintiff subsequently visited Nurse Practitioner Olivier on

March 23, 2018. R. 318. Plaintiff reported experiencing

tinnitus, blurry vision, and dizziness. Id. Plaintiff also

explained that her daughter was now living with her. Id.

Plaintiff’s examination findings, diagnoses, and GAF score

remained stable, and it was noted that she presented as

“calmer.”    Id.

   At a April 9, 2018 appointment, Plaintiff discussed feeling

depressed. R. 434. Plaintiff reported tinnitus, blurry vision,

and pain on the left side of her head. Id. Nurse Practitioner

Olivier recorded that Plaintiff expressed not wanting to do

anything and that Plaintiff was “isolating at home more


Colvin, 759 F.3d 995, 1002 n.4 (9th. Cir. 2014) (“According to the DSM–IV,
a GAF score between 41 and 50 describes ‘serious symptoms’ or [‘]any serious
impairment in social, occupational, or school functioning.’ A GAF
score between 51 to 60 describes ‘moderate symptoms’ or any moderate
difficulty in social, occupational, or school functioning.’
Although GAF scores, standing alone, do not control determinations of whether
a person's mental impairments rise to the level of a disability (or interact
with physical impairments to create a disability), they may be a useful
measurement.”).


                                      9
frequently.” Id.   Plaintiff also discussed a recent surge of

traumatic memories from childhood. Id.

  Plaintiff’s next appointment was on May 3, 2018. R. 524.

Plaintiff reported feeling anxious and depressed due to her

ongoing health situation. Id. Plaintiff noted that she was

entirely unable to hear out of her left ear. Id. Nurse

Practitioner Olivier’s notes mention that Plaintiff was pushing

herself to go out, but that poor focus prevented her from

reading. Id. Plaintiff discussed ongoing stress related to her

daughter, who was living with Plaintiff. Id.

  On June 4, 2018, at a visit with Nurse Practitioner Olivier,

Plaintiff reported ongoing stress, depression and anxiety due to

the treatment of her ear. R. 519. Plaintiff stated that she had

been crying for the past few days and had poor appetite and poor

sleep. Id. Plaintiff also mentioned that she had been pushing

herself to go out, such as going to a wedding during the

previous weekend. Id.

  At Plaintiff’s next visit, on July 19, 2018, she reported

ongoing stress due to her ear condition and difficulty

swallowing. R. 562. Plaintiff initially stated that she had been

isolative, but later reported that she had spent time with

friends. Id. Plaintiff also stated that she had been drinking

more wine and mentioned that she had been having flashbacks and

nightmares related to childhood trauma. Id.

                                10
  On August 31, 2018, Plaintiff had a follow up visit with Nurse

Practitioner Olivier, where she noted she was having flashbacks

to childhood trauma. R. 558. She discussed increased alcohol

consumption and continued problems with her daughter. Id.

  Just over a month later, on October 4, 2018, Plaintiff

discussed the recent loss of a friend with Nurse Practitioner

Olivier. R. 554. Plaintiff also reported that she was drinking

wine most nights and she was getting out of the house once or

twice per week to help her 94-year-old neighbor. Id.

  On November 5, 2018, Plaintiff discussed with Nurse

Practitioner Olivier the loss of her ability to work, and her

fear for her future. R. 550. She also discussed her upcoming

SSDI hearing. Id. Nurse Practitioner Olivier’s notes stated that

Plaintiff was unable to return to work “due to severity of both

physical and emotional pain.” R. 552. The notes also indicated

that Plaintiff was “unable to operate machinery which is

required of her job.”   Id.

  III. State Agency Medical Consultant Evaluations

  On May 8, 2018, Dr. John Warren, an advising psychologist to

the Disability Determination Service (DDS), evaluated

Plaintiff’s medical record. R. 106. Dr. Warren assessed that

Plaintiff had severe medical impairments related to depression

and anxiety, but no severe physical impairments. R. 107. Dr.

Warren concluded that Plaintiff would have, due to mental

                               11
impairment, a mild limitation in the ability to understand,

remember or apply information, a moderate limitation in

interacting with others, a moderate limitation in the ability to

maintain concentration and persistence, and a moderate

limitation in the ability to adapt or manage oneself. Id. Dr.

Warren further concluded that Plaintiff could carry out simple

tasks over a routine workday and workweek with acceptable

attention, persistence, and pace. R. 109-110. He wrote that

Plaintiff could relate adequately to supervisors and coworkers

given limited contact with the public, and that Plaintiff could

adapt to routine workplace changes. R. 112.

  On August 7, 2018, Dr. Carol McKenna, an advising psychologist

to DDS, conducted a reconsideration of Plaintiff’s medical

record. R. 122. Dr. McKenna assessed that Plaintiff would have

moderate limitations in carrying out detailed instructions,

maintaining attention and concentration for extended periods of

time, performing activities within a schedule, and completing a

normal workday and workweek. R. 124.

  IV.   Treating Psychiatrist Evaluation

  On July 20, 2018, Nurse Practitioner Olivier completed a

mental impairment questionnaire on Plaintiff’s behalf, noting

diagnoses of major depression and panic disorder with a GAF

score of 50-55. R. 529, 532. The Nurse Practitioner noted that

Plaintiff’s ability to manage stress in work settings had varied

                                12
over the years, and that Plaintiff had required “a lot of FMLA.”

R. 530.

  On November 10, 2018, Nurse Practitioner Olivier completed a

second mental health impairment questionnaire on Plaintiff’s

behalf, noting a GAF score between 55 and 70 during the previous

year. R. 544, 549. The Nurse Practitioner wrote that Plaintiff’s

daily symptoms interfered with her ability to perform the

factory work she had been engaged in prior to her December 2017

surgery. R. 546. Nurse Practitioner Olivier also found that

Plaintiff reported an increase in her pain, tinnitus, and

dizziness when she is more anxious or panicked. R. 547.

  V.      Plaintiff’s Testimony

  Plaintiff submitted a function report to the Commission in

April 2018. R. 250, 257. In the report, Plaintiff reported

several daily activities including planting flowers, washing

dishes, watching television, and cooking for herself. R. 252,

254. Plaintiff also wrote that her illnesses prevent her from

dancing and affect her sleeping. R. 251. Plaintiff wrote that

she avoids going out because she does not want to be around

people or noise, but that she is able to shop in stores and pay

her bills.    R. 253.

  On January 3, 2019, Plaintiff appeared and testified at a

hearing before the ALJ in Boston, Massachusetts. R. 42.

Plaintiff stated that she had experienced recurrent headaches,

                                  13
dizziness, vestibular dysfunction, and loss of hearing. R. 47,

55. She noted that she has had her left eardrum replaced on two

occasions, most recently on her alleged onset date, December 14,

2017. R. 53.   She noted that her equilibrium had been “off”

since her most recent surgery, causing vertigo and periods of

dizziness. R. 54. Plaintiff indicated that she now experiences

an echo affect when hearing, and she felt that the December 2017

surgery was not successful. R. 54-55.

  Plaintiff told the ALJ that she isolates herself and has

trouble with loud noises and crowds of people. R. 56. She noted

that, prior to her onset date, she would leave work when she

felt overwhelmed due to symptoms of anxiety. R. 59. Plaintiff

attested that she doesn’t want to “disappoint” others if she

cannot work due to her mental wellbeing. R. 66. She also noted

that she experiences significant sleep disturbances that cause

her to wake up for the day at approximately 3:00 AM each

morning. R. 79.

  VI.   Vocational Expert’s Testimony

  Vocational expert Dr. Amy Vercillo testified at the January 3,

2019 hearing before the ALJ. R. 82. Dr. Vercillo opined that a

hypothetical person with the abilities and limitations described

by the ALJ, considering Plaintiff’s testimony and medical

history, could work in several positions. The positions

available to that hypothetical person included office cleaner,

                                14
bench assembler, tagger and labeler, laundry laborer and folder,

machine feeder, and hand packer. R. 86-89.   Dr. Vercillo said

that absenteeism at two days per month would be considered

excessive by most employers and not be tolerated, R. 89-90, and

while absenteeism one day a month is above average, it would not

be preclusive of employment, R. 96.

                       PROCEDURAL HISTORY

    Plaintiff filed an application for SSDI on March 19, 2018,

alleging disability commencing December 14, 2017. Docket No. 11

at 1. Following the denial of her claim, initially and at the

reconsideration level, Plaintiff requested a hearing which was

held on January 3, 2019 before Administrative Law Judge

Alexander Klibaner in Boston, Massachusetts. Id. at 1-2. On

January 15, 2019, Judge Klibaner issued a decision finding that

Plaintiff was not disabled. R. 31.

    Plaintiff’s request for review was denied by the Appeals

Council on March 27, 2019. Docket No. 11 at 2. Plaintiff filed

this action against Nancy Berryhill, in her official capacity as

Acting Commissioner of the Social Security Administration, on

April 22, 2019. Docket No. 1.

                         AGENCY DECISION

  The ALJ issued his decision on January 15, 2019. R. 12-31.

First in his analysis, the ALJ found that Plaintiff had not

engaged in substantial gainful work activity since December 14,

                                15
2017. R. 18. “Substantial work activity” is work activity that

involves doing significant physical or mental activities. 20

C.F.R. § 404.1572(a). “Gainful work activity” is work that is

usually done for pay or profit, whether a profit is realized or

not. 20 C.F.R. § 404.1572(b).

  Second, the ALJ found that Plaintiff suffered from several

severe impairments: major depressive disorder, anxiety disorder,

panic disorder, cervical occipital neuralgia, history of chronic

left chronic otitis media, and status post left tympanoplasty.

R. 18. Plaintiff’s impairments were “severe” because they

significantly limited Plaintiff’s ability to perform basic work

activities. 20 C.F.R. § 416.920(c).

  Third, in determining the severity of Plaintiff’s conditions,

the ALJ looked to regulations specific to disturbance of

labyrinthine vestibular function and the neurological system. R.

19. The ALJ found that Plaintiff did not have an impairment or a

combination thereof that met or equaled the severity of one of

the impairments listed in the regulations.   See 20 C.F.R. §§

404. 1520(d), 404.1525, 404.1526.

  Prior to step four, the ALJ determined Plaintiff’s residual

functional capacity (“RFC”). An individual’s RFC is their

ability to do physical and mental work activities on a sustained

basis despite limitations from their impairments. 20 C.F.R. §

404.1520(e). In making this finding, the ALJ considers all

                                16
Plaintiff’s impairments, including impairments that are not

severe. 20 C.F.R. §§ 404.1520(e), 404.1545.

    The ALJ assessed that Plaintiff has a mild limitation in

understanding, remembering or applying information; a moderate

limitation in interacting with others; a moderate limitation in

interacting with others; a moderate limitation in concentrating,

persisting, or maintaining pace; and a moderate limitation in

adapting or managing oneself. R. 19-20. The ALJ determined that

Plaintiff has the RFC to perform a full range of work at all

exertional levels but with the following non-exertional

limitations: “she could carry out simple, routine tasks, defined

to include unskilled tasks that take no more than a month to

learn the techniques, acquire the information, and develop the

facility needed for average performance of those tasks.

[Plaintiff] could carry out those tasks for two-hour periods

throughout a forty-hour workweek.” R. 21.

    The ALJ also found that Plaintiff could tolerate “occasional,

superficial interactions with the general public” and

“occasional, routine workplace change”; that she could

“occasionally climb stairs and ramps, but never ladders, ropes,

or scaffolds”; that Plaintiff could not tolerate loud noise9; and


9 The ALJ’s decision reads that Plaintiff “could tolerate loud noise,” R. 21,
whereas his Vocational Expert hypothetical prescribes that she “cannot
tolerate loud noise,” R. 86. This difference was the result of a scrivener’s
error as the ALJ’s decision is consistent with the conclusion that plaintiff
could not tolerate loud noises. See R. 88.

                                     17
that the Plaintiff “would be off task five-percent of the time

in addition to normal breaks.” R. 21.

     At step four, the ALJ determined that Plaintiff is unable to

perform any of her past relevant work. R. 29. “Past relevant

work” means work performed within the last fifteen years or

fifteen years prior to the date that disability is established.

20 C.F.R. § 404.1520(f).

     At step five, the ALJ found that, given her RFC, the Plaintiff

can perform jobs that exist in significant numbers in the

national economy, such as hand packager, laundry laborer/folder,

and machine feeder. R. 29-31. The ALJ concluded that Plaintiff

was not disabled under the Social Security Act. R. 29-31; see

also 20 C.F.R. § 404.1520(g).

                           LEGAL STANDARDS

I.     Statutory and Regulatory Framework

       Under the Social Security Act, a claimant seeking benefits

must prove that she is unable “to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment . . . for a continuous period of

not less than twelve months.” 42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A)(2012). To meet this definition, a person must

have a severe impairment that renders her unable to do her past

relevant work or any other substantial gainful work that exists

in the national economy. 20 C.F.R. § 416.905(a).

                                  18
    The ALJ employs a five-step sequential evaluation process

to assess a claim for disability benefits. See id. §§

404.1520(a)(4)(i)-(v), 404.1594. The evaluation may be concluded

at any step in the process if it is determined that the claimant

is or is not disabled. Id. § 404.1520(a)(4). The steps are: (1)

if the claimant is engaged in substantial gainful work activity,

the application is denied; (2) if the claimant does not have, or

has not had within the relevant time period, a severe impairment

or combination of impairments, the application is denied; (3) if

the claimant’s impairment meets the conditions for one of the

“listed” impairments in the Social Security regulations, then

the application is granted; (4) if the claimant’s residual

functional capacity is such that he or she can still perform

past relevant work, then the application is denied; (5) if the

claimant, given his or her RFC, education, work experience, and

age, is unable to do any other work, the application is granted.

Id.; Seavey v. Barnhart, 276 F.3d 1, 5 (1st Cir. 2001).

    A plaintiff challenging an ALJ’s RFC determination has the

burden to identify specific limitations that the ALJ erroneously

excluded. See West v. Berryhill, No. 17-1170, 2017 WL 6499834,

at *1 (1st Cir. Dec. 11, 2017) (“[Plaintiff] had the burden of

establishing his RFC.” (citing Goodermote v. Sec’y of Health &

Human Servs., 690 F.2d 5, 7 (1st Cir. 1982))).



                               19
      For any claims filed on March 27, 2017 or later, an ALJ

will not give any specific evidentiary weight to any medical

opinions or prior administrative medical findings. 20 C.F.R. §

404.1520c. Under this new regulation, Nurse Practitioners are

considered acceptable medical sources. See Raposo v. Berryhill,

No. 17-cv-10308, 2018 WL 1524570, at *8 (D. Mass. Mar. 28, 2018)

(“[N]urse practitioner[s are] considered an acceptable medical

source for claims filed ‘on or after March 27, 2017.’” (citing

20 C.F.R. § 416.902(a)(7))). The ALJ will consider a medical

source’s medical opinions or prior administrative medical

findings based on the following factors: supportability,

consistency, relationship with claimant, specialization, and

other factors. 20 C.F.R. § 404.1520c.

II.   Standard of Review

      The Court may set aside the ALJ’s decision if it resulted

from legal error or if the factual findings were not supported

by substantial evidence. Nguyen v. Chater, 172 F.3d 31, 35 (1st

Cir. 1999). The Court reviews the ALJ’s conclusions of law de

novo. Ward v. Comm’r of Soc. Sec., 211 F.3d 652, 655 (1st Cir.

2000). “Failure of the [ALJ] to apply the correct legal

standards as promulgated by the regulations or failure to

provide the reviewing court with the sufficient basis to

determine that the [ALJ] applied the correct legal standards are

grounds for reversal.” Weiler v. Shalala, 922 F. Supp. 689, 694

                                20
(D. Mass. 1996) (citing Wiggins v. Schweiker, 679 F.2d 1387,

1389 (11th Cir. 1982)).

    For findings of fact, “even if the record arguably could

justify a different conclusion,” the Court must affirm the

decision “so long as it is supported by substantial evidence.”

Rodriguez Pagan v. Sec’y of Health & Human Servs., 819 F.2d 1, 3

(1st Cir. 1987). Substantial evidence exists “if a reasonable

mind, reviewing the evidence in the record as a whole, could

accept it as adequate to support [the ALJ’s] conclusion.”

Rodriguez v. Sec’y of Health & Human Servs., 647 F.2d 218, 222

(1st Cir. 1981). Substantial evidence does not exist when the

ALJ’s factual findings are “derived by ignoring evidence,

misapplying the law, or judging matters entrusted to experts.”

Nguyen, 172 F.3d at 35. The Court examines the record in its

entirety to determine the weight and “substantiality” of the

evidence. Rohrberg v. Apfel, 26 F. Supp. 2d 303, 306 (D. Mass.

1998).

                           DISCUSSION

    Plaintiff argues that the ALJ’s RFC findings with respect

to her mental capacity were not supported by substantial

evidence. Docket No. 11 at 9. Specifically, Plaintiff contends

that the ALJ erred in his evaluation of Nurse Practitioner

Olivier’s opinion by failing to properly consider the factors

prescribed in 20 C.F.R. § 404.1520c. Id. at 10. The government

                               21
argues that the ALJ’s RFC findings were supported by substantial

evidence, including the opinions of non-treating physicians.

    The Social Security Administration has promulgated a new

regulation that affects claims filed on or after March 27, 2017.

20 C.F.R. § 404.1520c; see also Purdy v. Berryhill, 887 F.3d 7,

13 n.8 (1st Cir. 2018). This new regulation applies here,

because Plaintiff’s claim was filed on March 19, 2018. The

regulation provides that the ALJ “will not defer or give any

specific evidentiary weight, including controlling weight, to

any medical opinion(s) or prior administrative medical

finding(s), including those from [the claimant’s] medical

sources.” 20 C.F.R. § 404.1520c(a). The ALJ must evaluate the

persuasiveness of each medical source but is not required to

assigned specific to every medical opinion. 20 C.F.R.

404.1520c(b)(1). The ALJ must explain how he “considered the

supportability and consistency” of a medical source’s opinions.

Id. § 4040.1520c(b)(2)-(c). He must consider other factors such

as relationship with the claimant, length of the treatment

relationship, and specialization, but he is not required to

explain how he considered those factors. Id.

    The ALJ’s evaluations of medical opinions conform to this

new framework. The ALJ was not required to give dispositive

weight to Nurse Practitioner Olivier’s conclusion regarding

Plaintiff’s ability to work, even though she had treated

                               22
Plaintiff for nine years. The ALJ assessed the Nurse

Practitioner’s opinion to be “partially persuasive.” R. 27. As

required by regulation, the ALJ based this assessment on the

supportability and consistency of Nurse Olivier’s opinion.

Specifically, the ALJ found the Nurse Practitioner’s opinion

that Plaintiff had more than a moderate degree of mental

restriction to be unsupported by and inconsistent with (1) the

Plaintiff’s “conservative and partially effective treatment

history,” (2) the Nurse Practitioner’s “limited findings upon

mental status examination,” and (3) the Plaintiff’s “strong

range of reported daily activities.” R.28.

     First, the record supports the ALJ’s finding that Plaintiff

had a conservative and partially effective treatment history.

See Dwyer v. Astrue, No. 11–12048, 2013 WL 3965398, *8 (D. Mass.

July 31, 2013) (explaining that a conservative treatment history

can be considered in evaluating Plaintiff’s assertions of

limiting disability). As the ALJ noted, Plaintiff’s mental

ailments had been treated with therapy and a “modest dose” of

medications since December 14, 2017. See R. 637 (noting that

Plaintiff had been prescribed a “modest dose of Lexapro 5mg and

[a] small dose of Xanax”). Plaintiff’s physical symptoms were

also treated conservatively, with the record indicating that

they were “slowly improving.” R. 621.



                               23
    Second, the record supports the ALJ’s consideration of the

Nurse Practitioner’s limited findings upon mental status

evaluation. The Nurse Practitioner’s records consistently

reflect that Plaintiff had mild to moderate mental restrictions,

and a GAF score of 55. In the extensive record of Plaintiff’s

treatment history, the Nurse Practitioner found Plaintiff to

have normal appearance, thought process, insight, judgement,

memory, attention and concentration at nearly every appointment.

R. 319-320, 324, 329, 435, 441, 445, 450, 460, 520, 525, 552,

555, 559, 563-64.   See Lacroix v. Barnhart, 352 F. Supp. 2d 100,

112 (D. Mass. 2005)(“Emphasizing clinical findings over [the

medical] questionnaire is . . . perfectly reasonable.”); see

also MacNeil v. Astrue, 908 F. Supp. 2d 259, 266 (D. Mass. 2012)

(holding that findings of intact memory and attention undercut

treating physician’s opinion that claimant had a “moderately

severe” limitation in that area).

    Third, the ALJ did not err by discounting the Nurse

Practitioner’s medical opinion due to Plaintiff’s self-reported

daily activities.   See Sanchez v. Colvin, 134 F. Supp. 3d 605,

616 n.6 (D. Mass. 2015) (holding that hearing officers may

consider plaintiffs’ own statements regarding their daily

activities to discount treating doctor’s opinion). Here,

Plaintiff submitted a February 2018 function report in which she

described completing several activities, including planting

                                24
flowers, washing dishes, watching television, and cooking for

herself. The record supports the ALJ’s assessment that the Nurse

Practitioner’s medical opinion was only partially persuasive.

    The record also supports the ALJ’s conclusion that the

opinions of Drs. Warren and McKenna are persuasive. Plaintiff

provides no support for her claim that Drs. Warren and McKenna

gave “inadequate consideration” to Plaintiff’s medical records.

Docket No. 11 at 12. The ALJ properly found that the opinions of

Drs. Warren and McKenna are consistent with the record as a

whole.

    Finally, substantial evidence supports the ALJ’s RFC

determination. The ALJ found Plaintiff to have severe mental

impairments, but no severe physical impairments. Nevertheless,

the ALJ gave the Plaintiff’s “subjective allegations”

the “benefit of the doubt” by “account[ing] for a range of

postural and environmental limitations” in his RFC

determination. R. 27. To the extent the Plaintiff desires

additional RFC limitations, she has failed to establish them.

See West v. Berryhill, No. 17-1170, 2017 WL 6499834, at *1 (1st

Cir. Dec. 11, 2017) (“[Plaintiff] has the burden of establishing

his RFC.” (citing Goodermote v. Sec’y of Health & Human Servs.,

690 F.2d 5, 7 (1st Cir. 1982))).

                              ORDER



                               25
    The Court DENIES Plaintiff’s motion to reverse the decision

of the Commissioner (Docket No. 10). The Court ALLOWS

Defendant’s motion to affirm the Commissioner’s decision (Docket

No. 13).



                             /s/ PATTI B. SARIS               .
                             Patti B. Saris
                             Chief United States District Judge




                               26
